OPINION
{¶ 1} Richard Quinn entered a plea of guilty to an information charging him with attempted aggravated robbery, a second degree felony. Quinn had originally been charged with aggravated robbery, a first degree felony. The trial court, after receiving a presentence investigation report, imposed a sentence of seven years and ordered Quinn to pay court costs and restitution in the amount of $136.76.
 {¶ 2} Quinn appealed, and counsel was appointed to prosecute Quinn's appeal. On July 11, 2006, appointed appellate counsel filed an Anders brief pursuant to Anders v. California
(1967), 386 U.S. 738, wherein counsel represented that after examination of the record, she was unable to discover any potentially meritorious issues for appellate review. By order of July 25, 2006, we advised Quinn that his appointed counsel had filed an Anders brief and of the significance of an Anders
brief. We invited Quinn to file a pro se brief assigning any errors for review within sixty days of July 25, 2006. Quinn has not filed a pro se brief in this court.
 {¶ 3} Pursuant to our responsibilities under Anders, we have ourselves conducted an independent review of the record in this case, and we have concluded, as did appointed appellate counsel, that there are no potentially meritorious issues for appellate review and that this appeal is frivolous.
 {¶ 4} Accordingly, the judgment appealed from will be affirmed.
Fain, J. and Donovan, J., concur.